660 S.E.2d 900 (2008)
GRANT
v.
HEALTH SYSTEM.
No. 474PA05-2.
Supreme Court of North Carolina.
April 2, 2008.
Harvey L. Kennedy, Harold L. Kennedy, III, for Betty L. Grant.
The following order has been entered on the motion filed on the 1st day of April 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (High Point Regional Health System) shall have up to and including the 25th day of April 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 2nd day of April 2008."